DISMISS and Opinion Filed December 19, 2022




                                       S
                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00609-CV

                        CHRISTY HATCHER, Appellant
                                   V.
                           CARMEN LIN, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-01491-C

                         MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Partida-Kipness, and Justice Nowell
                        Opinion by Justice Partida-Kipness
      Appellant’s brief in this case is overdue. After appellant failed to timely file

her brief, we directed appellant by postcard dated November 2, 2022 to file her brief

within ten days and cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. See TEX. R. APP. P. 38.8(a)(1). To

date, appellant has not filed her brief or otherwise corresponded with the Court

regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b),

(c).



                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE



220609F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CHRISTY HATCHER, Appellant                   On Appeal from the County Court at
                                             Law No. 3, Dallas County, Texas
No. 05-22-00609-CV          V.               Trial Court Cause No. CC-22-01491-
                                             C.
CARMEN LIN, Appellee                         Opinion delivered by Justice Partida-
                                             Kipness. Chief Justice Burns and
                                             Justice Nowell participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered December 19, 2022




                                       –3–